Title: From Abigail Smith Adams to Harriet Welsh, 10 August 1817
From: Adams, Abigail Smith
To: Welsh, Harriet


				
					
					Quincy 10 August 1817
				
				Thank you thank you dear Harriet for the Letter from mr Adams you sent me last Evening. tho only a few lines, it informd me that after a passage of 50 days from Cowes they had arrived all well—and should remain no longer in N york than to get out their baggage & necessary arrangements, that in a week or ten days they would be here—I presume by the close of the week or sooner—It will indeed be a joyfull day to res his  presents that our Lives and health have been prolonged to this period in such a manner—that we can enjoy their compan, at our advanced period of Life it hardly could have been expected—I have an other Letter from Susan, which I inclose—You will see where good fortune placed them. I am much obliged for the civility shewn them, so say to mrs Lyman. there was a certain Subject, now of no concequence, upon which you, and I never exchanged a word—I am now glad that we never did, the story which Susan heard at Hingham, she soon learnd was not true, and told me so, the first time She went to Town after She heard the report. I am sorry She ever mentiond the Story—The Letters I sent you the other day were curious. mr B——d had sometime when he Sat in Senate become a little Jealous of mr Adams, when abroad he found that there was not any cause for it, and he harmonized with him tho now they want to have it beleived that Bayard joind Clay & Russel who it is Said were for Sacrificing the fisheries. Bayard wished mr Adams to have justice done him, and upon his dyeing Bed did what he could to obtain it for him. this report no doubt got in circulation, and was at any rate to be crushd in Embrio—terrified at the power of Clay and his Friends—this poor man behaves like a Coward & Blockhead—mr Adams never insinuated to his nearest Friends, that one man more than an-other had any merrit in the negotiation, much less that he had himself. we know that upon the Subject of the fisheries there was a division—and so great as to determine mr Adams not to sign the Treaty. it was afterward happily comprimised by the British Agents—all who know and are  acquainted with the parties, know the Labouring oar lay upon mr A. this is the Language which Huges the Secretary of the commission held when he first came to Boston, untill he was silenced, as I have since heard“Envy will merit as its shade pursue”I am glad Judge Story has copies of these papers.—I have felt the weather very much these rainy damp days. I think mr Hinkly must feel them it too. I pitty poor Ann whether She comes while he Lives, or has to lament his loss. the last time I saw him—there was that coulour in his cheek, that like a worm in the Bud of the Rose, ofttimes hides the worm seeds of dissolution which are seeping the whole fabrick—have you heard lately from your Mother of mrs Baily—So You are charged with Charming a Gentleman away from all his invitations to dinner—Nay he openly declared that he had rather dine with Harriet than with all the Gentry in Boston—what a pretty Story that would be to tell of 25 or even thirty, but of Eighty odd, o that is quite an other thing—adieu dear Girl. you know my spirits are good when I can thus trifle—yours as ever
				
					A A
				
				
			